DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The is action is in response to the remarks filed 02-18-2022. The amendments filed on 02-18-2022 have been entered. Accordingly, claim(s), 1-22 remain pending, claims 2, 7-10, 12, and 17-20 are withdrawn from consideration, claim(s) 21-22 have been newly added, and claims 1, 3-6, 11, 13-16, and 21-22 are rejected. Note: Claims 9 and 10 share similar features to the withdrawn claims 19 and 20 and therefore are also considered withdrawn.

	
Claim Objection
Claim 1 and 14: the term “0.75 millisecond and about 8.5 milliseconds” should recite --0.75 milliseconds and about 8.5 milliseconds—

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al (US 2010/0234728 A1, 2010) (hereinafter Foley) in view of Tyler (US 2015/0025422 A1, 2015).
Regarding claim 1, Foley discloses, A system for modulating one or more neurons using focused ultrasound (FUS) (Abstract; “A method for using high intensity focused ultrasound (HIFU) to treat neurological structures to achieve a desired therapeutic affect. Depending on the dosage of HIFU applied, it can have a reversible or irreversible effect on neural structures. For example, a relatively high dose of HIFU can be used to permanently block nerve function, to provide a non-invasive alternative to severing a nerve to treat severe spasticity.”), comprising:
a transducer mount; (handle 70, fig. 6A )

    PNG
    media_image1.png
    573
    643
    media_image1.png
    Greyscale

an ultrasound transducer (therapy transducer 68) disposed on the transducer mount (0097; “therapy transducer 68 that is mounted to a handle 70.” See re-produced Fig. 6a above) to provide an ultrasound stimulus (0064; “A particularly preferred embodiment of the present invention synchronizes ultrasound imaging with HIFU to achieve ultrasound image guided HIFU therapy of nerves.”; 0065; “Depending on the location of the nerve being targeted, one or more of the HIFU transducer and imaging transducer can be disposed external of the patient, or in a body cavity of the patient.”) having one or more ultrasound parameters to the one or more neurons; and (0111; “Different parameters of HIFU can result in variable effects on the tissue, such as a peripheral nerve. To enable the use of HIFU to produce effects on the nerve, ranging from partial conduction block to irreversible axonal degeneration (to treat a range of severities of spasticity), HIFU parameters can be appropriately varied to achieve these effects”)
a processor (HIFU duration circuit 52), coupled to the ultrasound transducer (see re-produced Fig. 2 below), configured to adjust the one or more ultrasound parameters (0076; “A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved. “) to produce one or more action potentials from the one or more neurons in response to the ultrasound stimulus, (0144; “square pulses of 9 V amplitude and 6 ms duration at a rate of 3.8 pulses/s. Normal compound nerve action potentials (CNAP) were evoked at this same rate.”) the one or more action potentials correspond to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons. (0104; “For example, assume that the HIFU therapy is intended to alleviate pain in an extremity (such as a hand)… Selecting a nerve very close to the site where the pain signals originate will still block the conduction of pain signals from the extremity to the brain, but will be much less likely to interfere with the transmission of other sensory signals.”)

    PNG
    media_image2.png
    424
    557
    media_image2.png
    Greyscale

Foley does not teach, a recording chamber disposed at an angle relative to the transducer mount and configured to contain the one or more neurons within the recording chamber;
without cellular damages to the one or more neurons, 
wherein the one or more ultrasound parameters comprise a stimulus duration between 0.75 milisecond and about 8.5 miliseconds and an intensity between about 350 W/cm2 to about 500 W/cm2
However, in the same field of the endeavor, Tyler discloses ultrasound modulation of cellular activities, including nerves and other cells found in human and animals[0002]. Specifically, Tyler discloses, a recording chamber disposed at an angle relative to the transducer mount (0230; “Recording chambers were affixed over transducers”) and configured to contain the one or more neurons within the recording chamber; (0230; “Slice cultures or whole ex vivo brains were transferred to a recording chamber containing normal aCSF.”)
without cellular damages to the one or more neurons (0089; “Ultrasound frequencies may be selected to penetrate to the neural tissue or target tissue…The ultrasound intensity is chosen to have a modulating effect on neural tissue without damage to the tissue. It has been found that intensities below about 500 mW/cm2 are effective in modulating neural activity without detected damage to neurons and other cells in brain tissue.”), wherein the one or more ultrasound parameters comprise a stimulus duration between 0.75 millisecond and about 8.5 milliseconds (0072; “a pulsed ultrasound stimulus waveform may be transmitted...for about 1000 microseconds, for about 2000 microseconds, for about 3000 microseconds, for about 4000 microseconds, for about 5000 microseconds… and then this treatment may be repeated for the same or a different length of time, one or more times.” The duration of ultrasound stimulus waveforms taught by Tyler are between 0.75 to about 8.5 microseconds) and an intensity between about 350 W/cm2 to about 500 W/cm2 (0070; “The present invention comprises methods for low-intensity (<500 mW/cm2),…and effects on cellular modulation, such as methods for influencing neuronal activity. For example, low intensity may comprise about 450 mW/cm2, 400 mW/cm2, 350 mW/cm2, 300 mW/cm2, 250 mW/cm2, 200 mW/cm2, 150 mW/cm2, 100 mW/cm2, 50 mW/cm2, 25 mW/cm2, 10 mW/cm2, and levels of ultrasound intensity within these stated amounts, including from about 450 mW/cm2 to about 1 mW/cm2.” The intensities taught by Tyler are between about 350 W/cm2 to about 500 W/cm2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Foley to include a recording chamber containing the one or more neurons within the recording chamber as taught by Tyler because doing so would yield predictable results such as allowing for the optical path of the microscope to image neurons in the tissue.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Foley to include a processor, a recording chamber disposed at an angle relative to the transducer mount and configured to contain the one or more neurons within the recording chamber while producing an action potential without cellular damages to the one or more neurons, and wherein the one or more ultrasound parameters comprise a stimulus duration between 0.75 milisecond and about 8.5 miliseconds and an intensity between about 350 W/cm2 to about 500 W/cm2 as taught by Tyler because doing so would activate calcium signaling pathways for the use of various therapies in various tissue/cell types for treatment (0108 of Tyler) and to have a modulating effect on neural tissue without damage to the tissue (0089 of Tyler).

Regarding claim 3, the modified combination above discloses all the elements of claim 1, further Tyler discloses, further comprising a thermal sensor to the processor, the processor further configured to measure a temperature of one or more neurons. (0257; “To evaluate the influence of low-intensity pulsed ultrasound on brain temperature, however, the temperature of motor cortex was monitored during transcranial ultrasound transmission while varying acoustic intensity and pulse duration (PD) times”; as well as 0258; “prior to transmitting transcranial ultrasound waveforms into intact brains, a small craniotomy (d≈2 mm) was performed on mouse temporal bone. Following removal of dura, a 0.87 mm diameter thermocouple (TA-29, Warner Instruments, LLC, Hamden, Conn., USA) was inserted into motor cortex through the cranial window. The thermocouple was connected to a monitoring device (TC-324B, Warner Instruments), which was connected to the Digidata 1440A in order to record temperature”) coupled to the processor, the processor further configured to measure a temperature of the one or more neurons during modulation). 

Regarding claim 4, the modified combination above disclose all the elements of claim 1, The above noted combination teaches all the above except for, wherein the angle of the recording chamber is about 25 degrees relative to the transducer. 
However, Tyler discloses, (0230; “Recording chambers were affixed over transducers”). Although Tyler does not specifically teach the angle of the recording chamber is about 25 degrees, 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the recording chamber of Foley in view of Tyler recording chamber to an angle of 25 degrees relative to the transducer since the claimed angled is a matter of design choice which a person of ordinary skill in the art would have found obvious in the absence of persuasive evidence that the particular configuration of the claimed angle was significant. MPEP 2144.04 IV.B. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 5, the modified combination above disclose all the elements of claim 1, Tyler further discloses, wherein the one or more ultrasound parameters includes an ultrasound pressure of 3.2-5 MPa. (0134; “The present invention comprises methods and devices for transmitting low-intensity ultrasound where the ultrasound applied to..region induces peak acoustic pressures in the…region is less than 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 MPa, for example. In one embodiment, the peak acoustic pressure is less than 10 MPa.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Tyler ultrasound pressure which consist of regions less than 5 MPa because doing so would provide low intensity ultrasound to activate calcium signaling pathways for the use of various therapies in various tissue/cell types for treatment (0108 of Tyler)

Regarding claim 11, Foley discloses, A method for modulating one or more neurons using focused ultrasound (FUS), comprising: (Abstract; “A method for using high intensity focused ultrasound (HIFU) to treat neurological structures to achieve a desired therapeutic affect. Depending on the dosage of HIFU applied, it can have a reversible or irreversible effect on neural structures. For example, a relatively high dose of HIFU can be used to permanently block nerve function, to provide a non-invasive alternative to severing a nerve to treat severe spasticity.”)
providing an ultrasound transducer (therapy transducer 68) disposed within the transducer mount (see re-produced Fig. 6A above; 0097; “therapy transducer 68 that is mounted to a handle 70.”) to provide an ultrasound stimulus (0064; “A particularly preferred embodiment of the present invention synchronizes ultrasound imaging with HIFU to achieve ultrasound image guided HIFU therapy of nerves.”; as well as 0065; “Depending on the location of the nerve being targeted, one or more of the HIFU transducer and imaging transducer can be disposed external of the patient, or in a body cavity of the patient.”) having one or more ultrasound parameters to the one or more neurons (0111; “Different parameters of HIFU can result in variable effects on the tissue, such as a peripheral nerve. To enable the use of HIFU to produce effects on the nerve, ranging from partial conduction block to irreversible axonal degeneration (to treat a range of severities of spasticity), HIFU parameters can be appropriately varied to achieve these effects”); and
adjusting the one or more ultrasound parameters, (0076; “A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved. “) using a processor (HIFU duration circuit 52) coupled to the ultrasound transducer (see re-produced Fig. 2 above), to produce one or more action potentials (0144; “square pulses of 9 V amplitude and 6 ms duration at a rate of 3.8 pulses/s. Normal compound nerve action potentials (CNAP) were evoked at this same rate.”) from the one or more neurons in response to the ultrasound stimulus, the one or more action potentials corresponding to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons. (0104; “For example, assume that the HIFU therapy is intended to alleviate pain in an extremity (such as a hand)… Selecting a nerve very close to the site where the pain signals originate will still block the conduction of pain signals from the extremity to the brain, but will be much less likely to interfere with the transmission of other sensory signals.”)
Foley does not teach, 
inserting the one or more neurons within the recording chamber; 
providing an ultrasound transducer disposed within the transducer mount to provide an ultrasound stimulus having one or more ultrasound parameters to the one or more neurons; and 
adjusting the one or more ultrasound parameters, using a processor coupled to the ultrasound transducer, to produce one or more action potentials from the one or more neurons in response to the ultrasound stimulus without cellular damages to the one or more neurons, wherein the one or more action potentials corresponding to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons, wherein the one or more ultrasound parameters comprise a stimulus duration between about 0.75 millisecond and 8.6 milliseconds and an intensity between about 350 W/cm2 to about 500 W/cm2.
However, in the same field of the endeavor, Tyler discloses ultrasound modulation of cellular activities, including nerves and other cells found in human and animals, [0002]. Specifically, Tyler discloses inserting the one or more neurons within the recording chamber (0230; “Slice cultures or whole ex vivo brains were transferred to a recording chamber containing normal aCSF.”).
adjusting (refer to 0072, 0074 and claim 80 highlighted below) the one or more ultrasound parameters, using a processor coupled to the ultrasound transducer (controller 150 seen as a processor; 0074; “The ultrasound transducers 110 are connected to controller 150 for receiving waveform and power, and the transducers are driven by the controller.”), to produce one or more action potentials from the one or more neurons in response to the ultrasound stimulus (0072; “The ultrasound stimulus waveform may also alternatively be referred to herein as a waveform, and the two terms are used interchangeably as can be understood by those skilled in the art”; as well as 0074; “The controller 150 includes a process 154 for waveform formation, which determines the waveform to be emitted by transducers 110 a into body 190”; as well as Claim 80: “a controller coupled to the at least one component, the controller comprising a process to determine the stimulus waveform delivered to the neuronal cells, wherein the controller is configured with the process to provide the stimulus waveform comprising a plurality of pulses”; as well as Fig. 6A which illustrates an experimental setup to demonstrate effects on neural activity after modulation by electrical impulses and after modulation by an ultrasound waveform) without cellular damages to the one or more neurons (0089; “Ultrasound frequencies may be selected to penetrate to the neural tissue or target tissue…The ultrasound intensity is chosen to have a modulating effect on neural tissue without damage to the tissue. It has been found that intensities below about 500 mW/cm2 are effective in modulating neural activity without detected damage to neurons and other cells in brain tissue.”), wherein the one or more action potentials correspond to one or more of a pain or sensation response, a pain or sensation suppression (0090; “In step 330, an effect on neural activity is determined. In various embodiments, the effect is stimulation or suppression of neural activity.”), or neural control of organ function induced by the one or more neurons (0109; “The methods and devices of the present invention may modify the fluid dynamics of organs and fluids within organs, such as brain fluids and/or viscoelastic neuronal membranes, in a manner that increases or decreases neuronal activity.”), wherein the one or more ultrasound parameters comprise a stimulus duration between 0.75 millisecond and about 8.5 milliseconds (0072; “a pulsed ultrasound stimulus waveform may be transmitted...for about 1000 microseconds, for about 2000 microseconds, for about 3000 microseconds, for about 4000 microseconds, for about 5000 microseconds… and then this treatment may be repeated for the same or a different length of time, one or more times.” The duration of ultrasound stimulus waveforms taught by Tyler are between 0.75 to about 8.5 microseconds) and an intensity between about 350 W/cm2 to about 500 W/cm2 (0070; “The present invention comprises methods for low-intensity (<500 mW/cm2),…and effects on cellular modulation, such as methods for influencing neuronal activity. For example, low intensity may comprise about 450 mW/cm2, 400 mW/cm2, 350 mW/cm2, 300 mW/cm2, 250 mW/cm2, 200 mW/cm2, 150 mW/cm2, 100 mW/cm2, 50 mW/cm2, 25 mW/cm2, 10 mW/cm2, and levels of ultrasound intensity within these stated amounts, including from about 450 mW/cm2 to about 1 mW/cm2.” The intensities taught by Tyler are between about 350 W/cm2 to about 500 W/cm2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Foley to include a recording chamber containing the one or more neurons within the recording chamber as taught by Tyler doing so would yield predictable results such as allowing for the optical path of the microscope to image neurons in the tissue.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Foley to include a processor, coupled to the ultrasound transducer, configured to adjust the one or more ultrasound parameters to produce one or more action potentials from the one or more neurons in response to the ultrasound stimulus without cellular damages to the one or more neurons, wherein the one or more action potentials corresponding to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons as taught by Tyler because doing so would activate calcium signaling pathways for the use of various therapies in various tissue/cell types for treatment (0108 of Tyler) and to have a modulating effect on neural tissue without damage to the tissue (0089 of Tyler).

Regarding claim 13, the modified combination above discloses all the elements of claim 11, further Tyler discloses, further comprising a thermal sensor coupled to the processor, the processor further configured to measure a temperature of the one or more neurons during modulation (0257; “To evaluate the influence of low-intensity pulsed ultrasound on brain temperature, however, the temperature of motor cortex was monitored during transcranial ultrasound transmission while varying acoustic intensity and pulse duration (PD) times”; as well as 0258; “prior to transmitting transcranial ultrasound waveforms into intact brains, a small craniotomy (d≈2 mm) was performed on mouse temporal bone. Following removal of dura, a 0.87 mm diameter thermocouple (TA-29, Warner Instruments, LLC, Hamden, Conn., USA) was inserted into motor cortex through the cranial window. The thermocouple was connected to a monitoring device (TC-324B, Warner Instruments), which was connected to the Digidata 1440A in order to record temperature”) coupled to the processor, the processor further configured to measure a temperature of the one or more neurons during modulation).
Regarding claim 14, the modified combination above disclose all the elements of claim 11, The above noted combination teaches all the above except for, wherein the angle of the recording chamber is about 25 degrees relative to the transducer. 
However, in the same field of the endeavor, Tyler discloses, (0230; “Recording chambers were affixed over transducers”). Although Tyler does not specifically teach the angle of the recording chamber is about 25 degrees, 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the the method and device of the modified Tyler recording chamber to an angle of 25 degrees relative to the transducer since the claimed angled is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed angle was significant. MPEP 2144.04 IV.B. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 15, the modified combination above discloses all the elements of claim 11, Tyler further discloses, wherein the one or more ultrasound parameters includes an ultrasound pressure of 3.2-5 MPa. (0134; “The present invention comprises methods and devices for transmitting low-intensity ultrasound where the ultrasound applied to..region induces peak acoustic pressures in the…region is less than 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 MPa, for example. In one embodiment, the peak acoustic pressure is less than 10 MPa.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Tyler ultrasound pressure which consist of regions less than 5 MPa because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 

Regarding claim 21: the modified combination above discloses all the elements of claim 1, Tyler further discloses, wherein the stimulus duration is about 0.75 milliseconds (0072; “a pulsed ultrasound stimulus waveform may be transmitted...for about 1000 microseconds, for about 2000 microseconds, for about 3000 microseconds, for about 4000 microseconds, for about 5000 microseconds… and then this treatment may be repeated for the same or a different length of time, one or more times.” 1000 microseconds is about 0.75 milliseconds). 

Regarding claim 22: the modified combination above discloses all the elements of claim 11, Tyler further discloses, wherein the stimulus duration is about 0.75 milliseconds (0072; “a pulsed ultrasound stimulus waveform may be transmitted...for about 1000 microseconds, for about 2000 microseconds, for about 3000 microseconds, for about 4000 microseconds, for about 5000 microseconds… and then this treatment may be repeated for the same or a different length of time, one or more times.” 1000 microseconds is about 0.75 milliseconds). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al (US 2010/0234728 A1, 2010) (hereinafter Foley) in view of Tyler (US 2015/0025422 A1, 2015), as applied to claim 1 and 11, above respectively, in further view of Chen et al (US 2017/0014186, Filed 2015) (hereinafter Chen)
Regarding claim 6, the modified combination above discloses all the elements of claim 1, Tyler further discloses, wherein the one or more ultrasound parameters (0135; “The present invention comprises methods and devices for transmitting low-intensity ultrasound to a brain tumor treatment region in which the acoustic frequencies of ultrasound delivered to the brain tumor region represent a single or combination of acoustic frequencies ranging minimally from about 0.05 to 10 MHz.”).
The modified combination above disclose all the elements of claim except for a center frequency of about 3.57 or 3.1 MHz
However, in the same field of the endeavor, Chen discloses, (0037; “ultrasound transducer [FIG. 3-31], with a center frequency at approximately 3.5 MHz.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Chen ultrasound transducer which consist ofa frequinecy at approximately 3.5, which is seen as about 3.57 because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 

Regarding claim 16, the modified combination above discloses all the elements of claim 11, Tyler further discloses, wherein the one or more ultrasound parameters. (0135; “The present invention comprises methods and devices for transmitting low-intensity ultrasound to a brain tumor treatment region in which the acoustic frequencies of ultrasound delivered to the brain tumor region represent a single or combination of acoustic frequencies ranging minimally from about 0.05 to 10 MHz.”).
The modified combination above disclose all the elements of claim except for a center frequency of about 3.57 or 3.1 MHz
However, in the same field of the endeavor, Chen discloses, (0037; “ultrasound transducer [FIG. 3-31], with a center frequency at approximately 3.5 MHz.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Chen ultrasound transducer which consist ofa frequinecy at approximately 3.5, which is seen as about 3.57 because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on page 7:
Foley does not discloses, without cellular damages to the one or more neurons,…wherein the one or more ultrasound parameters comprise a stimulus duration between 0.75 milisecond and about 8.5 miliseconds and an intensity between about 350 W/cm2 to about 500 W/cm2
Contrary to the Applicant’s assertion, Foley’s ultrasound technique is modified in view of Tyler teachings of a system that transmits ultrasound frequencies that penetrate the neural tissue without damages to one or more neurons with ultrasound parameters between between 0.75 millisecond and about 8.5 milliseconds and an intensity between about 350 W/cm2 to about 500 W/cm2. See rejection above. 
Therefore, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791